McCLELLAN, J.
The purpose of this bill, exhibited by a mortgagor (appellant) against a mortgagee (appellee), was to restrain the threatened foreclosure of the mortgage; the theory being that the mortgage debt had been previously paid. The chancellor concluded against the complainant on the issue of payment, fixed $100 as an attorney’s fee “for services in collecting” the mortgage, ordered a reference to the register to state the account between the parties, and directed foreclosure of the mortgage unless the balance due thereon, as ascertained by the register, and the costs and interest, were fully paid in 30 days after confirmation of the register’s report.
Following provision for sale under the power therein given the mortgagee, it was provided in the mortgage *10that the proceeds of said sale should be first applied to the expenses of the sale of the property “and attorney’s fee for foreclosing this mortgage.” This language could only have contemplated services by an attorney or attorneys in a foreclosure under the power of sale provided for in the instrument.—Bynum v. Frederick, 81 Ala. 489, 8 South. 198; Lehman, Durr & Co. v. Comer, 89 Ala. 579, 8 South. 241. The stipulated condition to the allowance of the attorney’s fee was not afforded by the foreclosure of the mortgage under the power of sale. It is not possible to expand or change the effect of terms of the instrument with respect to this matter by reference to the fact that the mortgagor, by a resort to equity in this cause, prevented or interfered with foreclosure under the power. Such a contingency may be provided against by the incorporation in such contracts of less restrictive stipulations for- attorney’s fees. In any event the court here erred in allowing the attorney’s fee specified in the decree.
If the issue of payment was correctly resolved against the complainant, there was no error in ascertaining the mortgage debt and interest, and in directing foreclosure of the mortgage, notwithstanding there was no cross-bill by the mortgagee seeking that relief.—Mooney v. Walter, 69 Ala. 75; Alston v. Morris, 13 Ala. 506, 508, 509, 20 South. 950.
The remaining and dominant question in the cause arises out of the complainant’s contention that he had paid the mortgage debt. The resolution of this issue of fact depends, wholly, upon whether complainant paid respondent $800, about May, 1906. ■ If so, the mortgage debt was satisfied when preparation for foreclosure under the power was threatened. The entire evidence has been carefully considered, and so in the light of the exhaustive arguments at the bar and in the several *11briefs of the solicitors. Tbe burden of proof to establish the payment of $800 is, of course, upon the complainant. No good purpose can be subserved by, nor is there any necessity for, comment upon the very conflicting evidence submitted on the issue. The conclusion prevails here, as it did with the chancellor, that the complainant has not discharged the burden of proof so assumed by him.
The decree will be here corrected, so as to eliminate the erroneous exaction for attorneys’ fees; and, as corrected, it is affirmed.
Corrected and affirmed.
Dowdell, C. J., and Anderson, Sayre, and deGraffenried, JJ., concur. Mayfield and Somerville, JJ., not sitting.